ORDER GRANTING REINSTATEMENT

On April 19, 2002, 766 N.E.2d 368, this Court suspended Petitioner for a period of not less than 60 days without automatic reinstatement. Petitioner filed a petition for reinstatement on August 8, 2005. On July 13, 2007, the Indiana Supreme Court Disciplinary Commission, pursuant to Indiana Admission and Discipline Rule *22223(18)(b), filed its recommendation that Petitioner be reinstated to the practice of law in this State. An amended recommendation was filed on August 10, 2007.
This Court, being duly advised, finds that the recommendation of the Commission should be followed. The Court therefore GRANTS the petition for reinstatement and REINSTATES Petitioner as a member of the bar of this State.
The Court directs the Clerk to forward a copy of this Order to the hearing officer, to Petitioner or Petitioner’s attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities entitled to notice of actions related to suspensions under Admission and Discipline Rule 23(3)(d).
All Justice concur.